Title: From Thomas Jefferson to James Monroe, 5 August 1787
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Aug. 5. 1787.

A journey of between three and four months into the Southern parts of France and Northern of Italy has prevented my writing to you. In the mean time you have changed your ground, engaged in different occupations, so that I know not whether the news of this side the water will even amuse you. However it is all I have for you. The storm which seemed to be raised suddenly in Brabant will probably blow over. The Emperor on his return to Vienna pretended to revoke all the concessions which had been made by his governors general to his Brabantine subjects: but he at the same time called for deputies from among them to consult with. He will use their agency to draw himself out of the scrape, and all there I think will be quieted. Hostilities go on occasionally in Holland. France espouses the cause of the Patriots as you know, and England and Prussia that of the Stadholder. France and England are both unwilling to bring on a war, but a hasty move of the king of Prussia will perplex them. He has thought the stopping his sister sufficient cause for sacrificing a hundred or two thousand of his subjects, and as many Hollanders and French. He has therefore ordered 20,000 men to march without consulting England, or even his own ministers. He may thus drag England into a war,  and of course this country against their will. But it is certain they will do every thing they can to prevent it, and that in this at least they agree. Tho’ such a war might be gainful to us, yet it is much to be deprecated by us at this time. In all probability France would be unequal to such a war by sea and by land, and it is not our interest, or even safe for us that she should be weakened.—The great improvements in their constitution, effected by the Assemble des Notables, you are apprized of. That of partitioning the country into a number of subordinate governments under the administration of provincial assemblies chosen by the people, is a capital one. But to the delirium of joy which these improvements gave the nation, a strange reverse of temper has suddenly succeded. The deficiencies of their revenue were exposed, and they were frightful. Yet there was an appearance of intention to oeconomize and reduce the expences of government. But expences are still very inconsiderately incurred, and all reformation in that point despaired of. The public credit is affected; and such a spirit of discontent arisen as has never been seen. The parliament refused to register the edict for a stamp tax, or any other tax, and call for the States general, who alone, they say can impose a new tax. They speak with a boldness unexampled. The king has called them to Versailles tomorrow where he will hold a lit de justice and compel them to register the tax. How the chapter will finish, we must wait to see.—By a vessel lately sailed from Havre to New York I have sent you some more livraisons of the Encyclopedie, down to the 22d. inclusive. They were in a box with Dr. Currie’s and addressed to Mr. Madison who will forward them to Richmond. I have heard you are in the assembly. I will beg the favor of you therefore to give me at the close of the session a history of the most remarkeable acts passed, the parties and views of the house, &c. This with the small news of my country, crops and prices, furnish you abundant matter to treat me, while I have nothing to give you in return but the history of the follies of nations in their dotage. Present me in respectful & friendly terms to Mrs. Monroe, and be assured of the sincere sentiments of esteem & attachment with which I am dear Sir your friend & servt.,

Th: Jefferson

